The opinion of the court was delivered by
Manning, C. J.
This suit is on an open account for $1,257.73, and' was accompanied by a writ of attachment. The bond was for nineteen hundred dollars, and the only security was J. D. Pattoa The defendants moved to dissolve on sundry grounds, the second of which is the insufficiency of the security, which was maintained by the lower court. From his judgment dissolving the attachment on that ground this appeal is taken.
It cannot be expected that we shall recite the testimony of the numerous witnesses who have given their opinions of the value of Pat» *416ton’s land. The plaintiffs’ counsel gathers from the whole of it that the land is.worth twenty dollars an acre cash, and states the number of acres at 126|. The defendants’ counsel states the number of acres at 124 1-6, and thinks the testimony does not warrant a higher valuation than ten dollars per acre. We shall adopt the mean as to the quantity as well as the price.
. The stock and fixtures is the same property that is spoken of elsewhere as capital invested amounting to $500, and cannot be reckoned twice. Patton himself says very little was due him on notes and accounts, perhaps $200 or $300. This does not justify the insertion of any sum under that head. Of the sixty bales of cotton Patton testifies that he owns not one of them. They were merely in his possession, but were the property of Lisso & Scheen. The plaintiffs have so treated that cotton. They had it seized in another suit as the property of Lisso & Scheen. It cannot be theirs for the plaintiffs’ purposes in one suit, and Patton’s at the same time for their purposes in another suit. Patton’s -assets therefore are as follows ;
125 acres of land at $15- per acre.$ 1,875.00
House and lot in Coushatta. 800.00
Capital invested.;. 500.00
Live stock. 50.00
4 bales cotton. 120.00
$ 2,345.00
Liabilities admitted. ' 500.00
$ 1,845.00
It is' conceded that Patton was already, at the time of signing this attachment bond, surety for one Frye in another attachment bond for 43,500.00, and the plaintiffs insist that this does not affect his sufficiency -as surety on the subsequent bond, but this is a mistake. In estimating the sufficiency of sureties to bonds, it is the daily practice of the courts to take into account the obligations entered into already by the party whose sufficiency is disputed, and we know of no good reason why it -should not be so. If a score of attachments were taken out successively and the same surety were given to each bond, who was proved to be worth the amount of the first and largest, and no more, it would be ■small safety to the bonds subsequently given to pronounce the same •party sufficient as the sole surety to them.
If then we should estimate the land as the plaintiff does, and omit $300 of the liabilities as having been paid since (though the defendant •states the liabilities at a much larger sum) the value of the property . would be thus ;
*417Land at $20 per acre.$ 2,500.00
Other property in foregoing list. 1,470.00
$ 3,970.00
Liability. 200.00
$ 3,770.00
The Frye attachment bond is for.$ 3,500.00
The present bond. 1,900.00
$ 5,400.00
The figures justify the judgment of the lower court, and it is •affirmed.